DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 2/22/22, with respect to the rejection of claims 5, 6, 13, and 19 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 5, 6, 13, and 19 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments regarding the rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant points to paragraphs [0045]-[0049] and Figs. 3-4 for support for new claims 22-24.  However, there does not appear to be a written description of the claim limitations of claims 22-24.  The specification does not discuss measuring a water activity of the sample at equilibrium state and calculating the material-specific equilibrium time tf for the sample using values a and b.  As best understood by the examiner, tf is an empirically determined time (time range) and is not solved for using the values a and b.  Further, the values for a and b are determined from the data gathered prior to equilibrium thus negating the need for the sensor to reach equilibrium. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-14, 16-20, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited Mansouri et al. (US20130046483 herein after “Mansouri”) in view of “AquaLab Water Activity Meter Operator’s Manual for series 4” (herein after “Aqualab”).
Claim 1:  Mansouri teaches a method (Fig. 4, 5A) of increasing sample throughput by predicting an end-point response of an electrochemical sensor (sensor 140).  The method of Mansouri teaches a sensor 140 configured to generate a plurality of data signals (step 406) associated with the measurement from an electrochemical sensor, over time [0056].  Mansouri teaches measuring a plurality of sensor signals over a plurality of points in time preceding an equilibrium (the points are selected from a kinetic region of data points which occurs prior to equilibrium [0014], [0043]).  These data points are collected prior to an end point being reached by the sensor thereby improving the response time.  The data points are converted to a log scale (Step 410, either base 10 or natural log [0058], [0069]).  Taking the natural log of data does not change the data and simply transforms the distribution of the data.  Mansouri uses either the log or natural log [0069], therefore it would have been obvious for a person having ordinary skill in the art to use either log or natural log to determine which best suits the method and creates a better distribution of the data for curve-fitting.  The logarithmic data is used to find a best-fitting curve (trendline) and equation which relates to the best-fit curve.  While the best-fit curve for the data obtained by Mansouri is a second order equation, the logarithmic polynomial equation is not always the equation to fit a plot/curve.  Fig 8c shows a curve fitting equation which is a linear fit to data on a log scale [0086].  The particular equation is based on the data and therefore whether it is a first or second order equation (or otherwise) relates to the data obtained by the sensor.  Fitting an equation to a line is routine, y= mx + b.  Synonymously, applicant’s equation is the natural log of y = mx + b:  ln(awi = a ti + b) = ln (awi) = a ln(ti) + b.    Mansouri uses the curve fitting equation found in step 414, Fig. 4, to then extrapolate an end point response.  The end point response is found using a chosen time which falls within the equilibrium region [0071], [0079].   The time range for choosing a time in the equilibrium region is determined from empirical methods [0042], [0049], [0063], [0068].  Then, using the chosen time and the curve fitting equation, the end-point response is determined for the sensor, step 416.  Plugging the empirically determined time (which would be material specific) into the equation provides an estimated end-point response for the sensor.   Applicant’s final equation awf = exp(a ln(tf) + b)  is merely converting back to a linear scale by raising both sides of the equation to an exponent to find the end-point response of the sensor which corresponds to the chosen time known to lie within the equilibrium region.  
	Mansouri fails to teach wherein the data is obtained from a water activity measurement device such that the method comprises positioning a sample material in a water activity measurement device.
	 However, various water activity meters are known to those of ordinary skill in the art.  One example is the Aqualab Series 4 from Meter Group. The Aqualab (§4.2, Fig. 73 shows an image of the Aqualab) allows collection of sample water activity readings over time to determine when the readings stabilize (§2.2.1 take several readings of the sample to see if the readings stabilize; a sample is read multiple times until a level of stability is achieved. §3.2.4.2, pg 29).  The Aqualab uses a capacitance humidity sensor to measure the water activity of the sample (page 24), therefore an electrochemical sensor.   Therefore, the water activity meter is known to those of ordinary skill in the art and, per instructed use, several readings are taken until the readings reach a desired/required level of stability.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Mansouri with the Aqualab and thereby improve the response time of the water activity meter of Aqualab as it is within the scope of a person having ordinary skill in the art to apply a known technique to a known device to yield predictable results given that the Aqualab uses a sensing method and electrochemical sensor which takes time to reach equilibrium (endpoint) and the method of Mansouri teaches a method of reducing the endpoint response time. 
	
Claim 2: Mansouri in view of Aqualab teaches the method of claim 1.  Mansouri teaches wherein the extrapolated value at the end point (extrapolated end point response (claim 1) is determined before the sensor reaches the endpoint value (such as analyte concentration [0012]. [0025] In this way, a sample analysis system may no longer need to wait the entire duration of the sensor end point response time to analyze a sample and provide a determination of the concentration of the analyte measured by the sensor in the sample. Moreover, by reducing the sensor response time, and therefore, the sample exposure time, the sensor recovery time, which is the time the sensor takes to recover, is also reduced, allowing for greater throughput. Mansouri teaches measuring a plurality of sensor signals over a plurality of points in time preceding an equilibrium (the points are selected from a kinetic region of data points which occurs prior to equilibrium [0014], [0043]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Mansouri with the device of Aqualab in order to reduce the response time of the water activity sensor (capacitance sensor, electrochemical sensor) which reaches a steady state over time.  The Aqualab instructions state that the user needs to take several readings (water activity and time) to see if the values stabilize (§2.2.1).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Mansouri with the Aqualab and thereby improve the response time of the water activity meter as it is within the scope of a person having ordinary skill in the art to apply a known technique to a known device to yield predictable results.

Claim 3: Mansouri in view of Aqualab teaches the method of claim 1.  Mansouri teaches discarding a second group of the plurality of sensor values corresponding to an initial portion of the plurality of points in time before calculating the extrapolated sensor value ([0043] In various embodiments, the data point selection module 116 may select a series of data points corresponding to a kinetic region time range from the recorded data points. The kinetic region time range refers to any time range in which the data points are within the kinetic region of a sensor response. Typically, the kinetic region occurs from a first time when the sensor is exposed to the analyte, to a second time when the data signals generated by the sensor are not substantially similar to the end point response of the sensor i.e., before the sensor response reaches equilibrium. In other words, once the data signals generated by the sensor become substantially similar to the end point response of the sensor, the data signals are being generated in an equilibrium region. In various embodiments, the data point selection module 116 may select a series of data points corresponding to a portion of a kinetic region time range. In one embodiment, the time range may begin at about fifteen seconds after the sensor is exposed to the analyte.  Therefore, Mansouri can disregard the initial data set obtained from time t=0:15s.).

Claim 4:  Mansouri in view of Aqualab teaches the method of claim 1.  Mansouri fails to teach wherein positioning the sample material comprises enclosing the sample material in a sealed chamber of the water activity measurement device.
	However, Aqualab teaches wherein positioning the sample material comprises enclosing the sample material in a sealed chamber of the water activity measurement device (§2.3, step 8: move the lever to the READ position to seal the sample chamber. §3.2 [t]he sample is equilibrated with the headspace of a sealed chamber that contains a mirror. Pg. 38: “In the Aqualab, a sample in a sample cup is sealed inside the sample chamber…”)  Therefore, the sample is sealed within a chamber of the Aqualab for the water activity testing. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Mansouri with an electrochemical sensor used in the Aqualab and thereby improve the response time of the water activity meter as it is within the scope of a person having ordinary skill in the art to apply a known technique to a known device to yield predictable results.

Claim 5: Mansouri in view of Aqualab teaches the method of claim 1.  Mansouri teaches wherein the plurality of sensor values are all determined within a measurement time duration of less than a time duration required for the sample material to reach the equilibrium state (Mansouri teaches measuring a plurality of sensor signals over a plurality of points in time preceding an equilibrium (the points are selected from a kinetic region of data points which occurs prior to equilibrium [0014], [0043]). Mansouri teaches [0043] In various embodiments, the data point selection module 116 may select a series of data points corresponding to a portion of a kinetic region time range. In one embodiment, the time range may begin at about fifteen seconds after the sensor is exposed to the analyte. Moreover, the time range may end at about thirty seconds after the sensor is exposed to the analyte.  [0063] data points can be from 15-35 seconds after the sensor was first exposed to the analyte, 10-25 seconds after, or 15-35 seconds after.)  

Claim 6. Mansouri in view of Aqualab teaches the method of claim 1.  Mansouri teaches wherein at least 30 water activity values are measured in the plurality of points in time ([0067] In one embodiment, the data signals are recorded every second. However, it should be appreciated that the frequency at which these data points are recorded may be greater than or less than one data point per second.  Fig. 2 shows the data points along a scale including a duration of about 60 seconds, therefore about 60 data points.)

Claim 7: Mansouri in view of Aqualab teaches the method of claim 1. Mansouri teaches determining the material specific equilibrium time tf based on the physical or chemical characteristics of the sample material before calculating the extrapolated water activity value awf (Mansouri teaches [0049] that the extrapolation module may be configured to extrapolate an end point response of the sensor by solving the curve fitting equation for a time within the equilibrium region of the curve. In various embodiments, the analyte concentration measurement application 102 may utilize empirical methods to determine a time that is within the equilibrium region of the curve, and then store the determined equilibrium region time as a predefined time with which to solve the curve fitting equation.
	 Mansouri fails to teach detecting a physical or chemical characteristic of the sample.  
	However, Aqualab teaches that temperature and physical characteristics are influential (§2.2 Sample preparation. Samples should be homogenous.  The size and shape of the sample can affect equilibration time (a larger surface area shortens the time needed to reach vapor equilibrium).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Mansouri and the device of Aqualab while taking into account factors such as sample size, shape, and homogeneity when determining an anticipated equilibrium endpoint as Mansouri teaches the use of empirical methods to determine a time within the equilibrium region for a sample/sensor/subject thus a person having ordinary skill in the art would account for factors including those known to affect vapor equilibrium.

Claim 10:  Mansouri teaches a method (Fig. 4, 5A) of increasing sample throughput by predicting an end-point response of an electrochemical sensor (sensor 140).  The method of Mansouri teaches a sensor 140 configured to generate a plurality of data signals (step 406) associated with the measurement from a sensor, over time [0056].  Mansouri teaches measuring a plurality of sensor signals over a plurality of points in time preceding an equilibrium (the points are selected from a kinetic region of data points which occurs prior to equilibrium [0014], [0043]).  These data points are collected prior to an end point being reached by the sensor thereby improving the response time.  The data points are converted to a log scale (Step 410, either base 10 or natural log [0058], [0069]).  Taking the natural log of data does not change the data and simply transforms the distribution of the data.  Mansouri uses either the log or natural log [0069], therefore it would have been obvious for a person having ordinary skill in the art to use either log or natural log to determine which best suits the method and creates a better distribution of the data for curve-fitting.  The logarithmic data is used to find a best-fitting curve (trendline) and equation which relates to the best-fit curve.  While the best-fit curve for the data obtained by Mansouri, the logarithmic polynomial equation is not always the equation to fit a plot/curve.  Fig 8c shows a curve fitting equation which is a line fit to data on a log scale [0086].  The particular equation is based on the data and therefore whether it is a first or second order equation relates to the data obtained by the sensor.  Fitting an equation to a line is routine, y= mx + b.  Synonymously, applicant’s equation is the natural log of y = mx + b:  ln(awi = a ti + b) = ln (awi) = a ln(ti) + b.    Mansouri uses the curve fitting equation found in step 414, Fig. 4, to then extrapolate an end point response.  The end point response is found using a chosen time which falls within the equilibrium region [0071], [0079].   The time range for choosing a time in the equilibrium region is determined from empirical methods [0042], [0049], [0063], [0068].  Then, using the chosen time and the curve fitting equation, the end-point response is determined for the sensor, step 416.  Plugging the empirically determined time into the equation provides an estimated end-point response for the sensor.   Applicant’s final equation awf = exp(a ln(tf) + b)  is merely converting back to a linear scale by raising both sides of the equation to an exponent to find the end-point response of the sensor which corresponds to the chosen time known to lie within the equilibrium region.  
	Mansouri fails to teach a water activity measurement apparatus, comprising: a measurement chamber; a water activity sensor in the measurement chamber; a processor; memory in electronic communication with the processor; instructions stored in the memory, the instructions being executable by the processor to: determine, by the water activity sensor, a plurality of water activity values of a sample material in the measurement chamber over a respective plurality of points in time, the plurality of points in time preceding an equilibrium state of the water activity of the sample material.
	Aqualab teaches a water activity measurement apparatus (Aqualab series 4 from Meter Group, Fig. 73), comprising: a measurement chamber (the chamber is shown in Fig. 73 “Aqualab Sample chamber diagram”; also see Fig. 30, 31); a water activity sensor (capacitance sensor) in the measurement chamber; a processor; memory in electronic communication with the processor; instructions stored in the memory, the instructions being executable by the processor to: determine, by the water activity sensor, a plurality of water activity values of a sample material in the measurement chamber over a respective plurality of points in time, the plurality of points in time preceding an equilibrium state of the water activity of the sample material (Aqualab is used with a computer (processor) including Aqualink4 software (§2.5.2).  The Aqualab measures and stores several water activity readings (§2.2.1 take several readings of the sample to see if the readings stabilize; a sample is read multiple times until a level of stability is achieved. §3.2.4.2, pg 29.  Fig. 57 shows a plurality of water activity readings.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Mansouri with the device of Aqualab and thereby improve the response time of the water activity meter as it is within the scope of a person having ordinary skill in the art to apply a known technique to a known device to yield predictable results given that the Aqualab uses a sensing method which takes time to reach equilibrium (endpoint) and the method of Mansouri teaches a method of reducing the endpoint response time.
 
Claim 11: Mansouri in view of Aqualab teaches the apparatus of claim 10, previous. Mansouri teaches wherein instructions are configured to determine the extrapolated value at the end point (extrapolated end point response (claim 1) before the sensor reaches the endpoint value (such as analyte concentration [0012]. [0025] In this way, a sample analysis system may no longer need to wait the entire duration of the sensor end point response time to analyze a sample and provide a determination of the concentration of the analyte measured by the sensor in the sample. Moreover, by reducing the sensor response time, and therefore, the sample exposure time, the sensor recovery time, which is the time the sensor takes to recover is also reduced, allowing for greater throughput).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Mansouri with the device of Aqualab in order to reduce the response time of the water activity sensor (capacitance sensor, electrochemical sensor) which reaches a steady state over time.  The Aqualab instructions state that the user needs to take several readings (water activity and time) to see if the values stabilize (§2.2.1).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Mansouri with the Aqualab and thereby improve the response time of the water activity meter as it is within the scope of a person having ordinary skill in the art to apply a known technique to a known device to yield predictable results.

Claim 12: Mansouri in view of Aqualab teaches the apparatus of claim 10.  Mansouri teaches discarding a second group of the plurality of sensor values corresponding to an initial portion of the plurality of points in time before calculating the extrapolated sensor value ([0043] In various embodiments, the data point selection module 116 may select a series of data points corresponding to a kinetic region time range from the recorded data points. The kinetic region time range refers to any time range in which the data points are within the kinetic region of a sensor response. Typically, the kinetic region occurs from a first time when the sensor is exposed to the analyte, to a second time when the data signals generated by the sensor are not substantially similar to the end point response of the sensor i.e., before the sensor response reaches equilibrium. In other words, once the data signals generated by the sensor become substantially similar to the end point response of the sensor, the data signals are being generated in an equilibrium region. In various embodiments, the data point selection module 116 may select a series of data points corresponding to a portion of a kinetic region time range. In one embodiment, the time range may begin at about fifteen seconds after the sensor is exposed to the analyte.  Therefore, Mansouri can disregard the initial data set obtained from time t=0:15s.).

Claim 13: Mansouri in view of Aqualab teaches the apparatus of claim 10.  Mansouri teaches wherein the plurality of sensor values are all determined within a measurement time duration of less than a time duration required for the sample material to reach the equilibrium state (Mansouri teaches measuring a plurality of sensor signals over a plurality of points in time preceding an equilibrium (the points are selected from a kinetic region of data points which occurs prior to equilibrium [0014], [0043]). Mansouri teaches [0043] In various embodiments, the data point selection module 116 may select a series of data points corresponding to a portion of a kinetic region time range. In one embodiment, the time range may begin at about fifteen seconds after the sensor is exposed to the analyte. Moreover, the time range may end at about thirty seconds after the sensor is exposed to the analyte.  [0063] data points can be from 15-35 seconds after the sensor was first exposed to the analyte, 10-25 seconds after, or 15-35 seconds after.)  

Claim 14: Mansouri in view of Aqualab teaches the apparatus of claim 10. Mansouri teaches determining the material specific equilibrium time tf based on the physical or chemical characteristics of the sample material before calculating the extrapolated water activity value awf (Mansouri teaches [0049] that the extrapolation module may be configured to extrapolate an end point response of the sensor by solving the curve fitting equation for a time within the equilibrium region of the curve. In various embodiments, the analyte concentration measurement application 102 may utilize empirical methods to determine a time that is within the equilibrium region of the curve, and then store the determined equilibrium region time as a predefined time with which to solve the curve fitting equation.
	 Mansouri fails to teach detecting a physical or chemical characteristic of the sample.  
	However, Aqualab teaches that temperature and physical characteristics are influential (§2.2 Sample preparation. Samples should be homogenous.  The size and shape of the sample can affect equilibration time (a larger surface area shortens the time needed to reach vapor equilibrium).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Mansouri and the device of Aqualab while taking into account factors such as sample size, shape, and homogeneity when determining an anticipated equilibrium endpoint as Mansouri teaches the use of empirical methods to determine a time within the equilibrium region for a sample/sensor/subject thus a person having ordinary skill in the art would account for factors including those known to affect vapor equilibrium.

Claim 16: Mansouri teaches a nontransitory computer-readable storage medium ([0013], [0015]) including instructions to carry out a method of increasing sample throughput by predicting an end-point response.  :  Mansouri teaches a method (Fig. 4, 5A) of increasing sample throughput by predicting an end-point response of an electrochemical sensor (sensor 140).  The method of Mansouri teaches a sensor 140 configured to generate a plurality of data signals (step 406) associated with the measurement from a sensor, over time [0056].  Mansouri teaches measuring a plurality of sensor signals over a plurality of points in time preceding an equilibrium (the points are selected from a kinetic region of data points which occurs prior to equilibrium [0014], [0043]).  These data points are collected prior to an end point being reached by the sensor thereby improving the response time.  The data points are converted to a log scale (Step 410, either base 10 or natural log [0058], [0069]).  Taking the natural log of data does not change the data and simply transforms the distribution of the data.  Mansouri uses either the log or natural log [0069], therefore it would have been obvious for a person having ordinary skill in the art to use either log or natural log to determine which best suits the method and creates a better distribution of the data for curve-fitting.  The logarithmic data is used to find a best-fitting curve (trendline) and equation which relates to the best-fit curve.  While the best-fit curve for the data obtained by Mansouri, the logarithmic polynomial equation is not always the equation to fit a plot/curve.  Fig 8c shows a curve fitting equation which is a line fit to data on a log scale [0086].  The particular equation is based on the data and therefore whether it is a first or second order equation relates to the data obtained by the sensor.  Fitting an equation to a line is routine, y= mx + b.  Synonymously, applicant’s equation is the natural log of y = mx + b:  ln(awi = a ti + b) = ln (awi) = a ln(ti) + b.    Mansouri uses the curve fitting equation found in step 414, Fig. 4, to then extrapolate an end point response.  The end point response is found using a chosen time which falls within the equilibrium region [0071], [0079].   The time range for choosing a time in the equilibrium region is determined from empirical methods [0042], [0049], [0063], [0068].  Then, using the chosen time and the curve fitting equation, the end-point response is determined for the sensor, step 416.  Plugging the empirically determined time into the equation provides an estimated end-point response for the sensor.   Applicant’s final equation awf = exp(a ln(tf) + b)  is merely converting back to a linear scale by raising both sides of the equation to an exponent to find the end-point response of the sensor which corresponds to the chosen time known to lie within the equilibrium region.  
	Mansouri fails to teach wherein the code is for measuring water activity of a sample material, the code executable by a processor to: determine, by a water activity sensor, a plurality of water activity values of a sample material in a measurement chamber over a respective plurality of points in time, the plurality of points in time preceding an equilibrium state of the water activity of the sample material.
	However, Aqualab teaches measurement apparatus (Aqualab series 4 from Meter Group, Fig. 73), comprising a water activity sensor (capacitance sensor) and software to determine a plurality of water activity values of a sample material in the measurement chamber over a respective plurality of points in time, the plurality of points in time preceding an equilibrium state of the water activity of the sample material (Aqualab is used with a computer (processor) including Aqualink4 software (§2.5.2).  The Aqualab measures and stores several water activity readings (§2.2.1 take several readings of the sample to see if the readings stabilize; a sample is read multiple times until a level of stability is achieved. §3.2.4.2, pg 29.  Fig. 57 shows a plurality of water activity readings. )
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the non-transitory computer readable storage medium and method of Mansouri with the Aqualab and thereby improve the response time of the water activity meter as it is within the scope of a person having ordinary skill in the art to apply a known technique to a known device to yield predictable results given that the Aqualab uses a sensing method which takes time to reach equilibrium (endpoint) and the method of Mansouri teaches a method of reducing the endpoint response time.

Claim 17:  Mansouri in view of Aqualab teaches the non-transitory computer readable medium of claim 16, previous.  Mansouri teaches wherein instructions are configured to determine the extrapolated value at the end point (extrapolated end point response (claim 1) is determined before the sensor reaches the endpoint value (such as analyte concentration [0012]. [0025] In this way, a sample analysis system may no longer need to wait the entire duration of the sensor end point response time to analyze a sample and provide a determination of the concentration of the analyte measured by the sensor in the sample. Moreover, by reducing the sensor response time, and therefore, the sample exposure time, the sensor recovery time, which is the time the sensor takes to recover, is also reduced, allowing for greater throughput. Mansouri teaches measuring a plurality of sensor signals over a plurality of points in time preceding an equilibrium (the points are selected from a kinetic region of data points which occurs prior to equilibrium [0014], [0043]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Mansouri with the device of Aqualab in order to reduce the response time of the water activity sensor (capacitance sensor, electrochemical sensor) which reaches a steady state over time.  The Aqualab instructions state that the user needs to take several readings (water activity and time) to see if the values stabilize (§2.2.1).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Mansouri with the Aqualab and thereby improve the response time of the water activity meter as it is within the scope of a person having ordinary skill in the art to apply a known technique to a known device to yield predictable results.

Claim 18: Mansouri in view of Aqualab teaches on-transitory computer-readable medium of claim 16, previous. Mansouri teaches wherein the instructions further comprise discarding a second group of the plurality of sensor values corresponding to an initial portion of the plurality of points in time before calculating the extrapolated sensor value ([0043] In various embodiments, the data point selection module 116 may select a series of data points corresponding to a kinetic region time range from the recorded data points. The kinetic region time range refers to any time range in which the data points are within the kinetic region of a sensor response. Typically, the kinetic region occurs from a first time when the sensor is exposed to the analyte, to a second time when the data signals generated by the sensor are not substantially similar to the end point response of the sensor i.e., before the sensor response reaches equilibrium. In other words, once the data signals generated by the sensor become substantially similar to the end point response of the sensor, the data signals are being generated in an equilibrium region. In various embodiments, the data point selection module 116 may select a series of data points corresponding to a portion of a kinetic region time range. In one embodiment, the time range may begin at about fifteen seconds after the sensor is exposed to the analyte.  Therefore, Mansouri can disregard the initial data set obtained from time t=0:15s.).

Claim 19: Mansouri in view of Aqualab teaches the non-transitory computer-readable medium of claim 16.   Mansouri teaches wherein the plurality of sensor values are all determined within a measurement time duration of less than a time duration required for the sample material to reach the equilibrium state (Mansouri teaches measuring a plurality of sensor signals over a plurality of points in time preceding an equilibrium (the points are selected from a kinetic region of data points which occurs prior to equilibrium [0014], [0043]). Mansouri teaches [0043] In various embodiments, the data point selection module 116 may select a series of data points corresponding to a portion of a kinetic region time range. In one embodiment, the time range may begin at about fifteen seconds after the sensor is exposed to the analyte. Moreover, the time range may end at about thirty seconds after the sensor is exposed to the analyte.  [0063] data points can be from 15-35 seconds after the sensor was first exposed to the analyte, 10-25 seconds after, or 15-35 seconds after.)

Claim 20: Mansouri in view of Aqualab teaches the non-transitory computer-readable medium of claim 16, previous. Mansouri teaches determining the material specific equilibrium time tf based on the physical or chemical characteristics of the sample material before calculating the extrapolated water activity value awf (Mansouri teaches [0049] that the extrapolation module may be configured to extrapolate an end point response of the sensor by solving the curve fitting equation for a time within the equilibrium region of the curve. In various embodiments, the analyte concentration measurement application 102 may utilize empirical methods to determine a time that is within the equilibrium region of the curve, and then store the determined equilibrium region time as a predefined time with which to solve the curve fitting equation.
	 Mansouri fails to teach detecting a physical or chemical characteristic of the sample.  
	However, Aqualab teaches that temperature and physical characteristics are influential (§2.2 Sample preparation. Samples should be homogenous.  The size and shape of the sample can affect equilibration time (a larger surface area shortens the time needed to reach vapor equilibrium).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the method of Mansouri and the device of Aqualab while taking into account factors such as sample size, shape, and homogeneity when determining an anticipated equilibrium endpoint as Mansouri teaches the use of empirical methods to determine a time within the equilibrium region for a sample/sensor/subject thus a person having ordinary skill in the art would account for factors including those known to affect vapor equilibrium.

Claim 25: Mansouri in view of Aqualab teaches the method of claim 1.  Mansouri teaches obtaining the material-specific equilibrium time tf from a database of material-specific equilibrium times (Mansouri uses a time that is within the equilibrium region [0049] In various embodiments, the analyte concentration measurement application 102 may utilize empirical methods to determine a time that is within the equilibrium region of the curve, and then store the determined equilibrium region time as a predefined time with which to solve the curve fitting equation.  Therefore, the time data is stored and accessible by the measurement system 102 including processor 104, thus a database.)

Claim 26: Mansouri in view of Aqualab teaches the apparatus of claim 10. Mansouri teaches obtaining the material-specific equilibrium time tf from a database of material-specific equilibrium times (Mansouri uses a time that is within the equilibrium region [0049] In various embodiments, the analyte concentration measurement application 102 may utilize empirical methods to determine a time that is within the equilibrium region of the curve, and then store the determined equilibrium region time as a predefined time with which to solve the curve fitting equation.  Therefore, the time data is stored and accessible by the measurement system 102 including processor 104, thus a database.)

Claim 27: Mansouri in view of Aqualab teaches the non-transitory computer-readable storage medium of claim 16. Mansouri teaches obtaining the material-specific equilibrium time tf from a database of material-specific equilibrium times (Mansouri uses a time that is within the equilibrium region [0049] In various embodiments, the analyte concentration measurement application 102 may utilize empirical methods to determine a time that is within the equilibrium region of the curve, and then store the determined equilibrium region time as a predefined time with which to solve the curve fitting equation.  Therefore, the time data is stored and accessible by the measurement system 102 including processor 104, thus a database.)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        5/10/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861